Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156474                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156474
                                                                    COA: 331492
                                                                    Oakland CC: 2000-173801-FH
  MATTHEW GALLOWAY,
          Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the June 8, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, and
  we REINSTATE the December 9, 2015 order of the Oakland Circuit Court ending the
  defendant’s obligation to register under the Sex Offenders Registration Act (SORA),
  MCL 28.721 et seq. The April 11, 2001 judgment of sentence specifies that the
  defendant is not required to register as a sex offender, and the trial court did not purport
  to amend that judgment. The court’s October 24, 2002 order amending the order of
  probation to add sex offender registration as a condition of probation did not, and could
  not, extend the registration requirement beyond the term of probation. The authority to
  require compliance with SORA ended, at the very latest, after expiration of the five-year
  maximum period of probation that the trial court could have imposed. See People v
  Marks, 340 Mich 495, 501-502 (1954). As the April 11, 2001 judgment of sentence is
  the operative judgment in this case, the trial court’s December 9, 2015 order properly
  ruled that the defendant is not required to register under SORA. The defendant is not
  required to file a motion for relief from judgment under MCR 6.501 et seq., because the
  order of probation has expired, and he is not seeking relief from his judgment of
  conviction and sentence, which provides that he is not required to comply with SORA.
  Regardless of the form of the defendant’s motion, the trial court properly recognized the
  lack of authority to act contrary to the final judgment in the case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2018
           a1017
                                                                               Clerk